 [).('CISIONS OF NATIO)NAI. ABO)R RA lIONS BOARDRichard C. Knight Insurance Agency, Inc. and Local925, Service Employees International Union, AFI,-('10. Case I CA 14646(2)July 20, 1979DECISION AND ORDERBY MEMBERS JNKINS, MIIRPIIY, AND TRIUITSDAI.I:On April 25, 1979, Administrative Law JudgeGeorge F. Mclnerny issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, RichardC. Knight Insurance Agency, Inc., Boston, Massa-chusetts, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order as so modified:1. Insert the following as paragraph I(b):"(b) In any like or related manner interfering with.restraining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.t Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 The Administrative Law Judge, apparently through inadvertence, failedto include in his recommended Order a provision requiring Respondent tocease and desist from in any like or related manner violating the Act. SeeHickmott Foods, Inc., 242 NLRB 1357 (1979). The Order and notice aremodified accordingly.APPEN DIXNo Il( 1 To Eitl oYtl.l: SP()SII) BY ORI)IKR ()1 1111:NAII()NAI. LABOR R}It.A l()NS BO)ARI)An Agency of' the United States (iovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, it has been decided thatwe violated the law, and we have been ordered topost this notice.WE Wi.t. NOI fail to reinstate employees whohave been engaged in an economic strike upontheir unconditional offer to return to work.WE wiL. N in anv like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE Witi.. offer John Harrison and MunsonBailey immediate and full reinstatement to theirformer or substantially equivalent positionswithout prejudice to their seniority or otherbenefits, and Wi W'I.l. make them whole fir anslosses they may have suffered because of the dis-crimination against them.RI('llARI) C. KNI(;li INSURAN(' AN( Y.INC.DECISIONSII-MItNI Ot 1111t (CASLGIOR.(; F. M('INRNY. Administrative aw Judge: Pur-suant to a charge filed on June 21. 1978. by Local 925.Service Employees International Union. AFL CIO. hereinreferred to as the Union, the complaint in this matter wasissued on July 31. 1978. the Regional Director for Region Iof the National Labor Relations Board. herein referred toas the Board, alleging that Richard C. Knight InsuranceAgency, Inc., herein referred to as the Company. or Re-spondent, violated Section 8(a)1) and (3) of the NationalLabor Relations Act, as amended. herein referred to as theAct. by failing to reinstate two employees.Pursuant to due notice, a hearing was held before me inBoston. Massachusetts, on December 18. 1978. at which allparties were represented, were afforded the opportunity topresent testimony and documentary evidence, examine andcross-examine witnesses, argue orally, and file briefs. Afterthe hearing, the General Counsel submitted a memoran-dum and Respondent a brief, both of which have been care-fully considered.Upon the entire record. including my observations of thewitnesses and their demeanor, and the entire record in thiscase,' I make the following:Mr. Fremont-Smith. Respondent's Counsel. is consistently misspelled inthe record as "Freemont-Smith." The record s accordingls amended to cor-rect the misspelling wherever it occurs.243 NLRB No. 109604 RI(CHARD C( KNIG;HT INSIRAN('E AGENCY. IN('.:INI)IN(S )F FA( II liti- Il SINISS )01 RISP()NI):N IRespondent is a Massachusetts corporation which main-tains its principal place of business at 53 Beacon Stree!t.Boston. Massachusetts. where it is engaged in the businessof selling and servicing of educational payment programs.including insurance. In the course and conduct of its busi-ness. Respondent receives annual gross revenues in excessof $500,000, and annually receives sales and services in ex-cess of $50.000 directly from points located outside theCommonwealth of Massachusetts. The complaint alleges.the answer admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Section2(2). (6), and (7) of the Act.11. IilE tlABOR (RG(ANIZAI I)N INX)1 INt )The complaint alleges, the answer admits, and I find thatLocal 925. Service Employees International Union, AFLCIO, is a labor organization within the meaning of Section2(5) of the Act.111. Ilt-F AI itI(iID NFAIR I ABOR PRA(l I(CSA. BackgroundIn the spring of 19782 the Union began an organizingcampaign among employees of Respondent. As the cam-paign proceeded, the Union filed a petition in Case I RC15765 on May 18. An informal conference between Re-spondent and the Union took place about June 9 at whichthe parties failed to agree on the composition of the unitand the date for an election. After this, hearings were heldin the representation case on June 13 and 20. and a Deci-sion by the Regional Director for Region I issued on July27. In the meantime, after the failure to agree on electiondetails at the informal conferences, and desiring quick rec-ognition, the Union called a strike on June 12. Employeeswho did go on strike picketed the front and rear entrancesof the Company's offices on Beacon Street, using the BostonCommon, a public park across the street, as a rest area andplace to hold al fresco meetings during the course of thestrike. There were no indications in the record that the pick-eting was not peaceful, but Respondent did hire an off-dutypolice officer to patrol the area during business hours. Inany event, the strike was apparently only 50 percent effec-tive, employees continued to work, and the Company con-tinued to function.In the same period, the Company arranged with an em-ployment agency to begin recruiting new employees to re-place the striking employees. Prior to June 20. some em-ployees had already been replaced.This was the situation on June 20, when the operativeevents in this case took place.B. The Events of June 20On the morning of June 20, the hearing in Case I -RC-15764 resumed at the Board's Boston Regional Office. The2 All dales herein are in 1978 unless otherwise indicated.hearing itself proceeded without incident. Company Pres-ident David H. Knight testified that at some point on thatda, the parties met outside the hearing room in an attemptto resolve the issues informally. The participants wereKnight. his attorney Thayer Fremont-Smith, Dorine I.evas-seur, the tInion's organizer. and Jonathan P. iatt. theUnion's attorney.' Levasseur was acting as the Union'sspokesman and said that the employees wanted to comeback to work if. and only if. they could have immediaterecognition. She further stated that there was no basis forcompromise. and that the employees would stay out onstrike) until the election.Despite Levasseur's militant posture, the strike was notgoing well. On that same day, June 20. at 10:10 a.m., astriking employee named Nancy Deegan had called Ken-neth A. Morris, her supervisor, expressing her desire to re-turn to work. She added that the striking employees werehaving a meeting that afternoon and that other employeeswere "wavering" but that there was still a "group of hot-heads." Knight received a memorandum containing thisnews when he returned, after the close of the hearing, atabout 2:30 p.m. Respondent notified the employmentagency not to fill Deegan's job4and, while Knight waspleased with the information Deegan had relayed, therewas no evidence that anything further was done about it.At about the same time that Knight returned to his officeafter the hearing, Levasseur arrived at the front of thebuilding housing the Company's offices.' It was agreed thatthey should have a meeting. so the pickets put their signseither inside or leaning against Levasseur's car, which wasparked about two doors up from the Company's offices, andrepaired to the Common across the street. Levasseur firstgave those employees who had not attended the hearing areport on what had occurred there. She informed them thatit appeared as if the Company wanted to go through theformal proceedings and that it would be some time beforethey could have an election.According to the testimony of Levasseur. Deegan. andstriking employee John Harrison, the discussion went on forquite some time, but the employees were discouraged. Ac-cordingly to Deegan, they knew that some of them hadalready been replaced, and. according to Harrison, much ofthe time was spent in convincing those who wanted to holdout and continue the strike to abandon that position. Atlength it was determined that they should abandon thestrike and the employees should try to get their jobs back.The group went across the street a little after 4:30. rangthe bell, and were met by Frank Kannegieser. Respondent'sI My findings as to this meeting are based on the credited testimony ofKnight. He impressed me as a candid and open witness whose testimony wasconsistent and logical throughout. Levasseur did not recall this conversation.but its substance as attributed to her by Knight, would not be inconsistentwith a militant, still-hopeful union representative at this particular juncture.even though, within a couple of hours, the pressure of events forced her torevise that position4Deegan reported for work on the morning of June 21 and was rehired.I note that the buildings of Beacon Street where Respondent's offices arelocated were once private residences of some antiquity and considerablearchitectural merit. The approach to Respondent's premises would e di-rectly from the sidewalk, up a short flight of steps to the front door605 I)6F('ISIONS ()1: NAI IONAL IABOR R:EA I IONS BOARI)treasurer.' evasseur stated that "he employ ees want to goback to work. We would like to talk about the conditionsunder which he ('ompany will take them back." Kanne-gieser replied that he could not talk to them without hisattorney being present.?Upon request. he agreed to try toreach Fremont-Smith and went hack inside to call him. liereturned to tell the delegation that lie could not reach hisattorney because he was at a ballgame. At this point, liar-rison said, "Frank, we want to go hack to work." There isno record of a reply by Kannegieser to this statement.Levasseur urged that he continue to try to reach Fremont-Smith and informed him that they would be back in themorning and that the "employees would he ready to go towork then."Kannegieser went hack inside and the employees re-turned once again to the ('ommon. Levasseur reported onwhat had occurred and informed the employees to he therein the morning and to come dressed ready to go to work.'At 6:30 p.m. that evening. Respondent hired one Deb-orah Curtis as a permanent replacement for the positionformerly held by John Harrison.'Kannegieser testified as to telephone calls allegedly re-ceived from l evasseur on the evening of June 20. ILevasseurdenied that the calls were made and I credit her denial. I donot credit any of Kannegieser's testimony unless it is in-dependently corroborated.6 Kannegieser testified that he did not recall this meeting. I find that state-ment unbelievable, in view oft' Kannegieser's admitted close connection withDavid Knight and Attorney Fremont-Smith during this period and hisawareness of the information supplied by Deegan that the strikers were wa-vering. In these circumstances it is wholly improbable that he would notrecall an encounter which could mean the end of the strike and the return ofthe employees. I conclude and find that Kannegieser was not candid whenhe stated that he did not remember the meeting for the reason that he hopedthereby to avoid any liability to Respondent which might accrue as a resultLevasseur's credible account of the meeting is corroborated to a certain ex-tent by Deegan who, called as a witness by Respondent. testified that sheobserved Kannegieser talking with evasseur and the others at about 4:30on June 20.7 It was admitted that none of Respondent's representatives wanted to talkto L.evasseur lest such contact give rise to the impression that Respondentwas thereby extending recognition to the Union.I The employees had been dressed informally while picketing, in raimentapparently considered inappropriate for work at Respondent's BeaconStreet, Boston, location.9 There is no evidence in this record on the details of this action However.the complaint alleges that Curtis was hired "on or about June 20 at 6:30p.m." The Respondent's answer denies this allegation, but asserts that "OnJune 20 Curtis accepted the offer of employment to the position frmerlyheld by John H. Hamson, which offer had been tendered earlier by RCKIA(Respondent) via its personnel agency." It is apparent from an examinationof these pleadings that there is no substantive issue of fact here. While theRespondent denied the allegation of the complaint, it admitted that the em-ploying process it was using to replace the strikers had culminated at 6:30p.m. on June 20 in the hinng of a replacement Ibr Harrison. Whether thatprocess was a single action, as seems from the bare allegation in the com-plaint, or an employment contract finalized by an acceptance of a previouslytendered offer of employment as asserted in the answer, makes no substan-tive difference. Both parties agree that the action was completed and final-ized at 6:30 on June 20, and there is, thus, no issue which needs to bedetermined by testimony or other evidence. I can and do find as a fact thatHarrison was replaced at 6:30 p.m. on June 20, 1978.Respondent has not raised the issue which appears to be framed by theanswer, that its offer to Curtis was made prior to the actions which tookplace on the afternoon of June 20. But in any case, any such offer would berevocable at Respondent's option until accepted, and the time the offer wasmade would be irrelevant to the issue here.('. 7The' E''c' i o/l'Jlunl 21At about 8:15 on the morning of June 21."'" evasseurarrived in front of the ('ompany's offices. Most ofi the em-ployees were already there, dressed up and ready to go towork. She approached Kannegieser, who was standing out-side and said "The employees are ready to g to wsork. Areyou going to take any of them hack?'" Kannegieser repliedthat he was sorry that he couldn't talk to her because of hisattorley was not there, and that he couldn't reach him.At the same time, some of the striking employees spoketo Kannegieser. John Harrison went up to the door and wastold by Kannegieser that he had been replaced. Other em-ployees who spoke to Kannegieser were told the samething. Munson Bailey, the other alleged discriminatee, waspresent that morning, hut there is no evidence that he spoketo Kannegieser or that Kannegieser spoke to him.After this. I.evasseur attempted to call Fremont-Smith,explaining that it wras an emergency and that she wanted totalk about a strike settlement. IFremont-Smith was in con-ference and could not be disturbed. In fact he was in con-ference with Kannegieser and Knight. who had arrived athis office about 8:30 a.n. that morning.After attempting to reach Fremont-Smith l.cvasseur andthe employees went to the offices of the Union where shedrafted a form letter for them to till out. The employees.including Harrison and Munson Bailey, filled out the let-ters, dated them June 20. and mailed them to the Company,where they were received on June 22.Meanwhile, at 9:15 a.m., one Mark Hargin was hired toreplace Munson Bailey through the same process outlinedabove. Levasseur finally got through to Fremont-Smith at about3 o'clock that afternoon. They had an extended conversa-tion about whether employees had been replaced; questionsas to profit sharing, savings accounts, and vacation pay.but, significantly. Levasseur did not raise the issue of theemployees' wanting to come back to work, nor did she men-tion that the strike was over. l.evasseur's explanation f)ornot mentioning these matters was that she assumed (rightly)that Kannegieser and Fremont-Smith had talked. and thatFremont-Smith knew about the conversations on the after-noon of June 20 and the morning of June 21.D. Analyvsis and ConclusionsThe key to a determination of the issues in this case iswhether or not the conversation between Kannegieser,Levasseur and several employees on the afternoon of June20 contained within it an unconditional offer by the strikingemployees to return to work.Considering first the persons who participated in this in-cident, it is clear that both Kannegieser and Levasseur wereresponsible representatives clothed with real as well as os-tensible authority to convey to others, or to each other.statements of position or binding commitments. Kanne-gieser identified himself in the record as Respondent's trea-1u By this time the picket signs had been put away and were not visible atthe Company's premises.n See fn. 9, supra.606 RI('HARI) C. KNIGIIT INSt RAN( A.N(C'Y. IN(Csurer. Through his own testimony and that of Knight. he isseen to have been involved throughout at the highest leeland in meetings with Respondent's attorney. in discussions,and in planning Respondent's policy elative to the strikeand the disposition of Respondent's striking employees.Further, while the record is not entirely clear, it ma beinferred from the testimony of Knight and Kannegieserthat the latter knew about the defection of Nainc [)eeganon June 20 and that he had contacted the employmentagency to hold up on the replacement process in Deegan'scase.Similarly. Levasseur had been closely identified. as theresponsible union representative, with the meetings andhearings on the representation case. Indeed, there is noquestion in the record that l.evasseur was considered byRespondent to be a responsible union official, to the extentthat Respondent's officials, and its attorney, were reluctanteven to talk to her lest this be viewed as legally bindingrecognition of the Union. Respondent cannot now be heardto say that Levasseur had no authority to convey anll uncon-ditional offer to return to work on behalf of the employees.In these circumstances, I find that both Kannegieser andLevasseur were responsible representatives of their respec-tive principals on the afternoon of June 20.Turning, then, to the meeting on the doorstep of Respon-dent's premises that afternoon, it is evident to me that tak-ing Levasseur's statement that "'he employees want to goback to work. We would like to talk about the conditionsunder which the Company will take them back" in isola-tion, I could find it so equivocal as not to constitute anunconditional offer to return. Certainl the first sentence isnot. But the second sentence seems to imply that the Unioncontemplates that there will be some discussion of the con-ditions, and. perhaps, disagreement. or the transmission ofcounterproposals to those conditions. An invitation to dis-cussion in this context may well modil and condition theapparently unconditional initial statement.However, that is not all that was said at that time. WhenKannegieser reappeared after calling his attorney. he w;astold by Harrison that "we want to go back to work." and byLevasseur that they would be back in the morning and that"the employees would be ready to go to work then." It thenappears to me that if there were any lingering ambiguityremaining after the initial phase of the con'ersation. thatambiguity was removed by this last portion of the meeting.Thus, I find that as of the conclusion of the meeting anunconditional offer to return to work had been made byLevasseur. a responsible agent of the U nion, on hehalf of allthe striking employees, including Harrison and Bailey. toKannegieser, a responsible agent of Respondent.At that point Kannegieser apparently did nothing. Hedid talk to Fremont-Smith late that evening. but the con-tent of this conversation is not recorded here. Ile did speakto Knight on the morning of June 21. w hen they were onthe way to Fremont-Smith's office. but he apparently didnot reveal to Knight': what had happened. and. although1 Or. apparently. to anyone else. ha hd occurred here n the doorrslepthe previous aterncxon. Indeed. it appears from the record. and from Re-spondent's brief, that Kannegieser never told anyone at an\ lune hall hadhappened in Ihal meeting Nonetheless. I find that Respo,ndenl is hound h,his actions. or failure to act. n his maiticrneither the tenor nor the substance of the conxersations inthe lawNer's office was revcaled. there is no indication thatFrcmonlt-Smiith knew anything about the icident.In view of the fact that there was a clear and unanlbigu-ous offer to eturn. the dilemnia considered in SearingenA,iation Corporation ..\'..R.B .568 [.2d 458 (5th Cir.1978) really does not arise here. 'A\ccordingly. since Respondent was ree. after the offer toreturn, made between 4:30 and s:1X) p.m. on June 20. towithdraw its offers to prospective replacements. since thoseoffers had not been accepted and no contracts of ernplo-ment had been made, Respondent was not entitled to re-ceive acceptances of those offers which were made after theunconditional offer to return had been tendered. Therelfre.I conclude and find that the replacements of John Harrisonand Munson Bailey were unlawfully accomplished and thatHarrison aind Baile s are entitled to reinstatemlent as of June21, 1978. c'( Or/eains Rooite/tI (' r/oratlio. 132 NI.RB248 ( 1961): 4 merwan ited Inns. I. d/h Ia Ramada I/nn.201 NRB 431 (1973): KenIron ,/ llita lid., Suh.sidiar'of 1.7'1 .cropacl Ce (or/toralin. 214 N L.RB 834 (1974). See.generally .L. R.B. .Flets ood railer (o.. Inc.. 389 U .S.375 (1967): 71he l.aid/lil (Corloramii. 171 NLRB 13661968).I\. 1I1' RtlMII)YHasing found that Respondent has engaged in certainunfair labor practices. I shall recommend that it be orderedto cease and desist therefrom and to take certain atlirmativeaction. including the reinstaitemenit of John larrison anidMunson Bailey to their former or substantially equivalentpositions with no loss of seniority or other benefits and thepay ment to them of hackpay together with interest thereonto be computed in the n;lanner prescribed i It f. 'oo .l-worth ( iptluiv. 9 NRB 289 (1950) and Ir'/iridi teel(orpor'atiot. 231 N l.RB ( 51 (1 977).CiN I SiNS M)[ A.V1. Respondent is an emploer engaged in commercewithin the meantlig of Section 2(6) and (7) of the Act.2. I'The nion is a labhor organization within the meaningof Section 2(5) of the Act.3. By failing to reinstate economic strikers John Hlarri-son and Munson Baile, on their unconditional offer to re-turn to w ork. Respondent has violated Section 8X(.)(I) and(3) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices aflcting commerce within the meaning of Section2(6) and (7) of the Act.L'pon the foregoing findings of ict. conclusions of law.and the entire record in this matter. and pursuant to thepixOisiOns of( Section IO(c) of the Act. I herebh issue thelllowi ng reci mmlenlided:Slnilrls. the other c. xc ited hs Respondenl nare iRapposillc o the tacsIn this csea Se. generlls. /.s Pllitrhtl t, //alloin (i,,. 16 NI RH 716 (19'62)607 DI)t('ISIONS OF NATIIONAL ABOR REL.AI'IONS BOARI)ORDER'"'he Respondent. Richard C. Knight Insurance Agency,Inc., Boston. Massachusetts, its officers, agents, successors,and assigns. shall:1. ('ease and desist from refusing to reinstate employeeswho have been engaged in an economic strike. upon theirunconditional offer to return to work.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to John Harrison and Munson Bailey immedi-ate and full reinstatement to their former jobs or, if they nolonger exist, to substantially equivalent positions, and makethem whole for any loss of pay which they may have suf-fered as a result of the discrimination practiced againstthem, in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payroll1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relatilns Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, become its findings, conclusions, and Order.and all objections thereto shall be deemed waived for all purposes.records, social security payment records, timecards, person-nel records. and all other records necessary for determina-tion of the amount of backpay due under the terms of thisOrder.(c) Post at its place of' business in Boston, Massachusetts,ccpies of the attached notice marked "Appendix.' (Copiesof such notice, on forms provided by the Regional Directorfor Region 1,. after being signed by an authorized represent-ative of Respondent, shall be posted by Respondent imme-diately upon receipt thereof and be maintained by it for 60consecutive days thereafter. in conspicuous places, includ-ing all places where notices to emplovees are customarilyposted, Reasonable steps shall be taken by Respondent toinsure that such notices are not altered. de!faced. or coveredby any other material.(d) Notifl the Regional [)irector for Region 1. in rit-ing. within 20 days from the date of this Order. what stepsRespondent has taken to comply herewith.I In the event hat this Order is enforced b a Judgmenl of the I nitedStates Court ot Appeals, the words in the notice reading "Ptostcd h) Order olthe National Labor Relations Board" shall read "Posled Pursuant lo a Judg-ment of the United States Court of Appeals nlorcing an ()rder ot the Na-tional Labor Relations Board."608